Case 3:21-cv-11472-RHC-DRG ECF No. 1, PageID.1 Filed 06/23/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

    MARK OUTINEN,

                Plaintiff,

    vs.                                          Case No.

    THE HARTFORD INSURANCE COMPANY,

               Defendant,
    ________________________________/

    GREG LIEPSHUTZ (P37573)
    Attorney for Plaintiff
    LEVINE BENJAMIN, P.C.
    100 Galleria Officentre, Suite 411
    Southfield, Michigan 48034
    (248) 352-5700; Fax (248) 352-1312
    gliepshutz@levinebenjamin.com
     ________________________________/

                             PLAINTIFF’S COMPLAINT

          NOW COMES Plaintiff, MARK OUTINEN, by and through his

    attorneys, GREG M. LIEPSHUTZ and LEVINE BENJAMIN, P.C., and for

    his Complaint against Defendant, THE HARTFORD INSURANCE

    COMPANY, states as follows:

          1.    At all times, relevant hereto, Plaintiff, MARK OUTINEN, is a

    resident of the City of Hazel Park, County of Oakland, and State of

    Michigan.

          2.    At all times, relevant hereto, Defendant, THE HARTFORD

    INSURANCE COMPANY, is a foreign insurance corporation in good
Case 3:21-cv-11472-RHC-DRG ECF No. 1, PageID.2 Filed 06/23/21 Page 2 of 4




    standing and continuously conducting business throughout the State of

    Michigan.

           3.     At all times, relevant hereto, Defendant, THE HARTFORD

    INSURANCE COMPANY, was compensated for and provided Long-Term

    Disability coverage pursuant to the terms of a group employee benefits

    plan provided for the benefit of Plaintiff, MARK OUTINEN, and other

    employees, by their employer.

           4.     The Long-Term Disability insurance policy issued by

    Defendant, THE HARTFORD INSURANCE COMPANY, is a group

    employee benefit plan covered by and within the meaning of the

    Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et

    seq.

           5.     The terms of said contract of insurance obligated Defendant,

    THE HARTFORD INSURANCE COMPANY, to provide Plaintiff, MARK

    OUTINEN, with Long-Term Disability Benefits, in the event that Plaintiff

    was rendered unable to work due to injury, disease or other medical

    condition.

           6.     That Plaintiff, MARK OUTINEN, suffers from diabetic

    neuropathy, COPD, and coronary artery diseases. As a result, Plaintiff’s

    conditions have made it impossible for him to work.

           7.     Defendant, THE HARTFORD INSURANCE COMPANY, has

    wrongfully denied Plaintiff disability benefits.
Case 3:21-cv-11472-RHC-DRG ECF No. 1, PageID.3 Filed 06/23/21 Page 3 of 4




            8.      Defendant’s denial of benefits was arbitrary and capricious

    and was contrary to medical and other evidence that overwhelmingly

    supports Plaintiff’s claim of total and permanent disability. Defendant’s

    termination of Plaintiff’s benefits therefore amounts to a breach of the

    contract for insurance.

            9.      Plaintiff, MARK OUTINEN, has exhausted all appeals and/or

    reconsideration       processes   provided   by   Defendant;     nevertheless,

    Defendant refuses to resume payment of benefits rightfully due and owing

    to Plaintiff.

            10.     Plaintiff, MARK OUTINEN, is a person empowered to bring a

    civil action under 29 U.S.C. § 1132(a)(1)(B) to force the Defendant to

    comply with the Act and resume payment of Long-Term Disability benefits

    to Plaintiff.

            11.     29 U.S.C. § 1132(a)(1)(B) reads as follows:

                    (a)    Persons Empowered to Bring a Civil Action
                           A civil action may be brought –

                           (1)   by a participant or beneficiary –

                                 (B)     to recover benefits due to her under
                                 the terms of the plan, to enforce her rights
                                 under the terms of the plan, or to clarify her
                                 rights to future benefits under the terms of
                                 the plan[.]

            12.     As a result of Defendant’s wrongful termination of disability

    benefits, Plaintiff, MARK OUTINEN, has sustained the following damages,

    including, but not limited to:
Case 3:21-cv-11472-RHC-DRG ECF No. 1, PageID.4 Filed 06/23/21 Page 4 of 4




                  (a)    Loss of past, present and future income in the form of
                         wage loss compensation benefits;

           WHEREFORE, Plaintiff, MARK OUTINEN, prays for Judgment in

    her favor and against the Defendant, THE HARTFORD INSURANCE

    COMPANY, in whatever amount she is found to be entitled, in addition to

    costs, interest and attorney fees.

                                             Respectfully submitted,

                                             LEVINE BENJAMIN, P.C.


                                            /s/GREG M. LIEPSHUTZ (P37573)
                                             Attorneys for Plaintiff
                                             100 Galleria Officentre, Suite 411
                                             Southfield, MI 48034
                                           (248) 352-5700/Fax (248) 352-1312
                                             gliepshutz@levinebenjamin.com
    Dated: 6/23/2021
